Fourth Court of Appeals
                                    San Antonio, Texas
                               MEMORANDUM OPINION
                                       No. 04-20-00582-CR

                                    Timothy Paul MURNANE,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                    From the 379th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019CR12995
                             Honorable Ron Rangel, Judge Presiding

PER CURIAM

Sitting:         Rebeca C. Martinez, Chief Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

Delivered and Filed: January 27, 2021

APPEAL DISMISSED

           On November 16, 2020 appellant Timothy Murnane filed a notice of appeal. When the

clerk’s record was filed on December 3, 2020, it contained a trial court’s certification stating that

this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P.

25.2(a)(2). The clerk’s record also contained the written plea bargain, established that the

punishment assessed by the trial court did not exceed the punishment recommended by the

prosecutor and agreed to by the defendant, and supported the trial court’s certification that the

underlying case is a plea-bargain case. See id. R. 25.2(a)(2), 25.2(d).
                                                                                     04-20-00582-CR


       “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were raised

by written motion filed and ruled on before trial, (B) after getting the trial court’s permission to

appeal, or (C) where the specific appeal is expressly authorized by statute.” Id. R. 25.2(a). We

must dismiss an appeal “if a certification that shows the defendant has the right of appeal has not

been made part of the record.” Id. R. 25.2(d).

       On December 8, 2020, we ordered that this appeal would be dismissed pursuant to rule

25.2(d) unless an amended trial court certification showing that appellant has the right to appeal

was made part of the appellate record by January 7, 2021. See id. R. 25.2(d), 37.1; see also Dears

v. State, 154 S.W.3d 610, 614 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d 174 (Tex.

App.—San Antonio 2003, no pet.). Neither an amended certification nor other response has been

filed. We therefore dismiss this appeal. See TEX. R. APP. P. 25.2(d).

                                                  PER CURIAM

Do Not Publish




                                                 -2-